Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 19, 2014

                                           No. 04-14-00863-CR

                                      IN RE Justin Emar MOORE

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On December 11, 2014, relator filed a pro se petition for writ of mandamus. The court
has determined that it is without jurisdiction to consider relator’s petition. Accordingly, relator’s
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on December 19th, 2014.

                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19thday of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 2010CR4143, styled The State of Texas v. Justin Emar Moore, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.